Citation Nr: 0840591	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  06-21 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a service connection claim for a back disability.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel

INTRODUCTION

The veteran had active service from February 1944 until May 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Board notes that the veteran's Substantive Appeal (VA 
Form 9) was not received until July 31, 2006.  The RO sent 
the veteran a letter in August 2006 which advised the veteran 
that the Substantive Appeal needed to be submitted by July 
15, 2006 in order to be timely filed.  The RO indicated that 
the veteran's Substantive Appeal which was received on July 
31, 2006 was therefore not timely.  Although the RO had 
indicated that the appeal had not been perfected, the Board 
notes that the veteran submitted additional evidence.  The RO 
appears to have reopened the appeal based upon the receipt of 
additional evidence.  See 38 C.F.R. § 20.302(b)(2)(allowing 
for the extension of time for submission of a Substantive 
Appeal based upon the receipt of additional evidence within 
the 1 year date of the notification of the determination on 
appeal).  As such, the RO did not formally close the appeal 
and a Supplemental Statement of the Case was issued in 
February 2007.

In the present case, the Board notes that the additional 
evidence was not received within one year of the decision 
being appealed.  Rather, the record reflects the evidence was 
received in October 2006.  However, given that the veteran's 
substantive appeal was received only 16 days after the one 
year period required for a timely Substantive Appeal and the 
fact that the veteran clearly continued to express 
disagreement with the denial of his claim, the Board accepts 
the claim concerning whether new and material evidence has 
been received to reopen a claim for service connection for a 
back disability, as being on appeal.  See Rowell v. Principi, 
4 Vet. App. 9, 17 (1993) (failure to file a timely 
substantive appeal does not automatically foreclose an 
appeal, render a claim final, or deprive the Board of 
jurisdiction over an appeal initiated by the timely filing of 
an NOD); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) 
(Board is obligated to review all issues which are reasonably 
raised from a liberal reading of the appellant's substantive 
appeal, including all documents or oral testimony submitted 
prior to the Board decision).

To construe otherwise would raise serious due process issues, 
especially in light of the nonadversarial and pro-claimant VA 
claims adjudication system and result unnecessary delays of 
the adjudication.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant).

The Board also notes that in February 2008, prior to the 
September 2008 certification of the appeal, the veteran 
withdrew his service connection claim for Buerger's disease, 
status-post bilateral sympathectomy, claimed as hips, leg, 
feet and stomach muscle.  Since the veteran's withdrawal was 
received prior to certification, and the matter was not 
certified on appeal, the Board has no jurisdiction over that 
matter, and it is therefore no longer on appeal.  

During the February 2008 RO hearing, the veteran's 
representative requested special handling of the veteran's 
claim due to the veteran's advanced age.  Accordingly, the 
Board has granted the veteran's motion to advance this case 
on the Board's docket, pursuant to 38 C.F.R. § 20.900(c) 
(2008).   38 U.S.C.A. § 7107(a)(2) (West 2002).

In this decision, the Board reopens the service connection 
claim for a back disability.  The Board has carefully 
reviewed the evidence of record, and finds that the reopened 
claim must be REMANDED.  This issue is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required.



	(CONTINUED ON NEXT PAGE)

FINDINGS OF FACT

1.  A Board decision dated in November 1972 denied service 
connection for a back disability; the veteran did not file a 
timely appeal following appropriate notice, and that decision 
became final.

2.  The evidence associated with the claims file subsequent 
to the November 1972 Board decision relates to an 
unestablished fact necessary to substantiate the claim for a 
back disability and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 1972 Board decision, denying the service 
connection claim for a back disability, is final.  38 U.S.C. 
§ 4004 (1970); 38 C.F.R. § 19.104 (1972); currently, 
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2008). 

2.  Evidence received since the final November 1972 
determination, wherein the Board denied the veteran's service 
connection claim for a back disability, is new and material, 
and the veteran's claim for that disability is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Without deciding whether the notice and development 
requirements of VCAA have been satisfied with respect to the 
veteran's new and material evidence claim for a back 
disability, the Board concludes that the VCAA does not 
preclude the Board from adjudicating this portion of the 
veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening his service 
connection claim for a back disability.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The veteran seeks service connection for a back disability.  
Claims for service connection for a back disability were 
previously considered and denied by the RO in April 1947 and 
December 1948 rating decisions.  The veteran did not appeal 
the decisions and as such, they became final.  38 U.S.C.A. § 
7103(a); 38 C.F.R. § 20.1103.  

The veteran again applied for service connection for a back 
disability in July 1965, and an August 1965 rating decision 
continued the denial of the claim.  The veteran submitted a 
notice of disagreement and received a Statement of the Case.  
However the veteran failed to perfect his appeal with the 
submission of a substantive appeal.  Thus, the August 1965 
decision became final.  The veteran again sought to reopen 
the claim and the RO, in January 1966, January 1967 and 
November 1970 rating decisions, denied the claim.  The 
veteran did not appeal the decisions, and as such, they 
became final. 

Subsequently, the RO denied the claim in October 1971.  The 
veteran timely appealed that decision, and the Board denied 
the claim on its merits in November 1972.  The veteran did 
not further appeal the Board's decision and it has become 
final.  38 U.S.C. § 4004 (1970); 38 C.F.R. § 19.104 (1972); 
currently, 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2008). 

It is noted that the evidence to be reviewed for sufficiency 
to reopen a claim is the evidence submitted since the most 
recent final denial of the claim on any basis. Evans v. 
Brown, 9 Vet.App. 273 (1996).  Based on the procedural 
history as outlined above, the last final decision was issued 
in November 1972 by the Board.  

Where a final Board decision exists on a given claim, that 
claim may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered by 
the Board.  38 U.S.C.A. § 7104(b).  The exception is that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim. 38 U.S.C.A. § 5108.  Therefore, once a Board 
decision becomes final under § 7104(b), "the Board does not 
have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Thus, the veteran's service connection claim may be 
considered on the merits only if new and material evidence 
has been received since the time of the November 1972 
adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. § 3.156 (2008); Barnett, supra.  

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.   When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999). 
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge v. West, 155 F. 3d 
1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

At the time of the November 1972 Board decision that denied 
service connection for a back disability, the evidence of 
record consisted of service treatment records, private 
medical records, lay statements, and the report of a VA 
examination.  The Board denied the claim on its merits in 
November 1972, as there was no evidence of a back condition 
during service, at the time of separation, or on the most 
recent VA examination.  

Subsequent to the November 1972 Board decision, additional 
private medical records, VA outpatient treatment records, and 
statements of the veteran have been associated with the 
claims file.  Additionally, the veteran provided testimony at 
a February 2008 RO hearing.

On review, the Board finds that the evidence submitted 
subsequent to the November 1972 Board decision is new, in 
that it was not previously of record, and is also material.  
Significantly, subsequent to the final November 1972 Board 
decision, the veteran submitted private magnetic resonance 
imaging (MRI) studies that confirm a diagnosis of 
degenerative disc changes at nearly every level, 
moderate/severe spinal canal and bilateral foraminal stenosis 
at L2/3 and fairly marked degenerative facet changes, 
predominately at T9-10.  Thus, the veteran has submitted 
evidence that he has a current disability.  See Kent v. 
Nicholson, 20 Vet. App. 1, 10 (2006)(finding that "the 
question of what constitutes material evidence to reopen a 
claim for service connection depends on the basis on which 
the prior claim was denied").  This evidence is material in 
that a current disability was not shown at the time the Board 
decided the claim in November 1972.  

Furthermore, the veteran provided testimony at a February 
2008 RO hearing and testified that he injured his back in 
service and explained he had taken care of his back himself 
for 60 years.  Presuming the veteran's testimony credible for 
purposes of reopening only, the Board finds that such 
evidence is material to his claim, and therefore sufficient 
to reopen the service connection claim for a back disability.

Additionally, the record contains a VA general surgery 
consultation note dated in May 2004.  At that time, the 
veteran complained of left groin pain.  The consulting 
physician noted that the veteran may be having 
musculoskeletal pain that could be related to a remote back 
injury, in pertinent part.  Presuming such evidence credible 
for the limited purpose of ascertaining its materiality, this 
evidence is material in that it suggests that that the 
veteran may have experienced a remote back injury.  As noted, 
the veteran claims an in-service back injury.      

In sum, the evidence submitted since the final November 1972 
Board decision relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  Accordingly, the Board finds 
that the claim for service connection for a back disability 
is reopened.


ORDER

New and material evidence having been received, the claim for 
service connection for a back disability is reopened.  To 
this extent and to this extent only, the appeal is granted.


REMAND

Having reopened claim concerning service connection for a 
back disability, the Board finds that further development is 
necessary. 

As an initial matter, there appears to be relevant private 
medical records which are not associated with the claims 
file.  For example, the veteran submitted a January 2008 
statement of C.L.S., M.D. which explained the veteran had 
significant lumbar spine disability for which he was treated 
symptomatically.  Dr. C.L.S. also noted he had discussed the 
veteran's lumbar spine condition with "Dr. G."  
Significantly, the veteran submitted private MRI reports 
dated in October 2006 which were ordered by V.G.G., M.D, 
which is the "Dr. G" referred to in the January 2008 
statement.  The complete treatment records of these private 
physicians are not associated with the claims file.  These 
records are clearly relevant and should be obtained.  

Moreover, the Board finds that a VA examination is warranted.  
The claims file contains x-ray findings of the back 
reflecting degenerative changes.  As noted, the veteran has 
also provided testimony and submitted lay statements 
describing a back injury during service.  The veteran has 
alleged he had back pain since service.  The veteran is 
competent to testify as to the symptoms he experienced, 
including the presence of pain.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Additionally, as noted, a May 2004 VA general 
surgery consultation note suggests that the veteran may have 
had a remote back injury, in pertinent part.  

Given the evidence of a current disability, the veteran's 
testimony, and the medical evidence referring to a remote 
back injury, the Board finds that there is sufficient 
evidence indicating that the veteran's back disability may be 
related to service.  As such, the veteran has met the 
criteria of 38 C.F.R. § 3.159 and a VA examination should be 
obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As noted, this claim has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited handling 
is requested.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ensure that the 
claims file contains all treatment 
records to date from the VA Medical 
Center in Nashville, Tennessee.

2.  The RO/AMC should contact the veteran 
and ask him to specify all medical care 
providers who treated him for his back 
disability.  

After securing the necessary 
authorization and consent forms, the 
RO/AMC should obtain and associate with 
the claims file any records identified by 
the veteran that are not already 
associated with the claims file.  In 
particular, the RO/AMC should request 
medical records from the V.G.G., M.D. and 
C.L.S., M.D.; and associate any received 
records with the claims file.

3.  The veteran should be afforded a VA 
examination to ascertain the nature and 
etiology of any current back disability.  
Any and all indicated evaluations, 
studies and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review 
and the examination render an opinion as 
to the following:

Whether it is at least as likely as not 
(a 50% probability or more) that any 
currently diagnosed back disability is 
related to any event or incident in 
service.  The examiner is requested to 
reconcile his/her opinion with the 
service treatment records, the veteran's 
testimony regarding an in-service back 
injury, and the May 2004 VA consultation 
note.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

4.  When the development requested has 
been completed, the claim should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


